internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-105948-03 date date re legend taxpayer taxpayer date trust year dollar_figurex accounting firm date date dear sir this is in response to your representative’s letter dated date on behalf of taxpayer and the estate of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst exemptions the facts and representations submitted are summarized as follows on date taxpayer established trust an irrevocable_trust for the benefit of taxpayer 1's daughter and her issue plr-105948-03 paragraph of trust provides that the trustee shall pay over the entire net_income of the trust not less often than quarter-annually to taxpayer 1's daughter during her lifetime paragraph provides that upon daughter’s death the trustee shall divide all of the trust’s principal together with any accrued income into separate equal shares so as to provide one share for each then living child of daughter and one share for the then living issue collectively of each deceased child of daughter each of these shares established at daughter’s death shall be held as a separate trust and the principal and income disposed of as follows the trustee is authorized to pay to or apply for the benefit of a beneficiary from the net_income of such beneficiary’s share amounts as they deem advisable for health support maintenance and education after a beneficiary reache sec_21 years the trustee shall pay to or apply for the benefit of such beneficiary all of the net_income from such share the trustee is also authorized to pay to or apply for the benefit of a beneficiary from the principal of such beneficiary’s share amounts to provide for health support maintenance and education of the beneficiary when a beneficiary of daughter reaches age the trustee shall distribute percent of the principal balance together with any accumulated and accrued income to such beneficiary when a beneficiary reaches age the trustee shall distribute the entire balance of the principal to such beneficiary together with any accumulated and accrued income if a beneficiary dies prior to complete distribution of a share the trustee shall distribute the remainder of the share in such amounts among such beneficiary’s issue as directed in such beneficiary’s last will and testament in year taxpayer made transfers totaling dollar_figurex to trust it is represented that accounting firm prepared taxpayer 1's and taxpayer 2's form sec_709 united_states gift and generation skipping tax returns for year reporting the transfers to trust and the election by taxpayer and taxpayer to split_gifts made by them to third parties during the calendar_year under sec_2513 accounting firm inadvertently failed to allocate taxpayer 1's and taxpayer 2's gst exemptions to trust taxpayer 1's and taxpayer 2's form sec_709 were filed on or about date taxpayer died on date taxpayer is a personal representative of taxpayer 2's estate you have requested an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of taxpayer 1's and taxpayer 2's gst exemptions for the transfers to trust in year plr-105948-03 sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute plr-105948-03 notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied you are granted an extension of time of days from the date of this letter to make allocations of taxpayer 1's and taxpayer 2's respective available gst exemptions with respect to the transfer to trust in year the allocations will be effective as of the date of the transfer to trust and the allocations will be made based on the value of the property transferred to trust as of the date of the transfer the allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose plr-105948-03 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
